 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10                                         SACRAMENTO DIVISION

11
                                                            Case No. 2:18-cv-1850 AC P
12   CHARLES FAULTRY,
                                                            [PROPOSED] ORDER & WRIT OF
13                                 Plaintiff,               HABEAS CORPUS AD TESTIFICANDUM
14          v.                                              Judge: The Honorable Allison Claire
                                                            Action Filed: June 28, 2018
15   J. SAECHAO, et al.,                                    Trial Date: November 1, 2021
16                                 Defendants.
17

18          Benjamin Maz Atha, CDCR #AP7522, a material witness in the above captioned matter, is
19   confined in California Medical Facility (CMF), California state prison, in the custody of the Warden.
20   The undersigned has granted Plaintiff’s request to allow Plaintiff’s counsel to interview CDCR inmate
21   Benjamin Maz Atha, CDCR #AP7522. ECF No. 72. In order to secure inmate Atha’s attendance to
22   Plaintiff’s counsel’s interview, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
23   commanding the custodian to produce the inmate before Plaintiff’s counsel in the above captioned
24   matter, by Zoom videoconference from his place of confinement on Tuesday, June 8, 2021, at 9:00 a.m.
25   (PST), unless otherwise mutually agreed between Plaintiff’s counsel and CMF for a different date
26   and/or time.
27   ////
28
                                                     1
                        [PROPOSED] ORDER & WRIT OF HABEAS CORPUS AD TESTIFICANDUM
 1          In light of the foregoing circumstances and good cause appearing, IT IS THEREFORE

 2   ORDERED THAT:

 3      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this Court, commanding the

 4          Warden to produce the inmate named above, by Zoom video conference, to participate in

 5          Plaintiff’s counsel’s confidential legal interview at the time and place above, for up to four (4)

 6          hours, unless otherwise mutually agreed between Plaintiff’s counsel and CMF for a different

 7          date and/or time.

 8      2. Zoom video conference connection information and a point of contact should connection issues

 9          arise will be supplied separately by Plaintiff’s counsel.

10      3. The custodian is ordered to notify the Court of any change in custody of this inmate and is

11          ordered to provide the new custodian with a copy of this writ.

12      4. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation Office at

13          California Medical Facility at (707) 469-6006 or via email.

14      5. Any difficulties connecting to the Zoom video conference shall immediately be reported to the

15          point of contact identified by Plaintiff’s counsel.

16                         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

17   To: Warden, CMF, P.O. Box 2237, Vacaville, CA 95696-2237:

18          WE COMMAND you to produce the inmate named above to participate in a confidential legal

19   witness interview before Plaintiff’s counsel in the above captioned matter, at the time and place noted

20   above, by Zoom video conference, for up to four (4) hours, unless otherwise mutually agreed between

21   Plaintiff’s counsel and CMF for a different date and/or time.

22          FURTHER, you have been ordered to notify the Court of any change in custody of the inmate

23   and May 27, 2021

24

25

26

27

28
                                                     2
                        [PROPOSED] ORDER & WRIT OF HABEAS CORPUS AD TESTIFICANDUM
